Citation Nr: 0127647	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  01-06 153	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel



REMAND

The veteran served on active duty from December 1943 to 
November 1945, and from January 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants explanation.  As early as 
1994, a claim of service connection for a head injury or 
residuals thereof was denied by the regional office (RO).  
Thereafter, several attempts to reopen the claim were denied, 
and more recently in May 1998, the Board denied an 
application to reopen the claim of service connection for 
residuals of a head injury.  In its 1998 decision, the Board 
noted that the veteran had made a claim of service connection 
for a psychiatric disability, but because the Board found 
that it did not have jurisdiction to adjudicate such a claim, 
it was referred to the RO for adjudication.  See 38 C.F.R. 
§ 20.200 (2001) (an appeal to the Board requires a timely 
filed notice of disagreement with a RO decision and, after a 
statement of the case is issued, a timely filed substantive 
appeal).  Thereafter, by actions taken in December 1999 and 
February 2000, the RO continued the denial of an application 
to reopen the previously denied claim of service connection 
for residuals of a head injury.  (In the December 1999 
decision, the RO noted that a service department record 
showed that the veteran had been diagnosed with a psychosis 
during service, but found there had been no showing of a head 
injury.)

In June 2000, the RO again addressed the application to 
reopen service connection for residuals of a head injury, but 
also noted that the veteran had claimed that a psychosis was 
a residual of head injury.  The veteran responded to these 
actions through numerous letters, including one in October 
2000 and one in January 2001 where he made it clear that his 
claim was solely for a "psychosis injury" in December 1944.  
The RO responded by initiating another rating action.  This 
time, in February 2001, the RO indicated that service 
connection for a psychiatric disability had never been 
previously addressed outside the context of the prior claims 
of service connection for residuals of a head injury.  The RO 
therefore addressed the claim of service connection for a 
psychiatric disability without regard to the previous denials 
of claims to reopen service connection for residuals of a 
head injury.  

The Board agrees that the claim of service connection for a 
psychiatric disability should now be adjudicated without 
regard to the prior final adjudications of service connection 
for residuals of a head injury.  Prior to June 2000, the 
denials of service connection for residuals of a head injury 
clearly did not contemplate psychiatric disability as now 
claimed by the veteran.  Indeed, the Board recognized this in 
1998 when it denied the claim to reopen, but referred the 
service connection claim for psychiatric disability to the RO 
as a separate claim over which the Board had no jurisdiction.  
The RO apparently agreed with this assessment because it sent 
the veteran a letter in March 2000 in which it was 
specifically noted that entitlement to service connection for 
a psychosis had not been previously addressed.  The same 
assessment was reiterated in the February 2001 rating 
decision and a subsequently prepared April 2001 statement of 
the case.  

When action was taken in June 2000 and confirmed by the RO in 
February 2001, the issue was characterized as including 
organic brain syndrome associated with alcohol use, but it 
appears clear from reading these decisions, and the April 
2001 statement of the case, that the RO was addressing the 
veteran's concerns raised in his October 2000 and January 
2001 correspondence-that service connection be considered 
for psychiatric disability irrespective of head injury.  
Consequently, the Board finds that the issue on appeal comes 
from appeal of June 2000 and February 2001 rating decisions 
that denied service connection for a psychiatric disability.  
For the reasons enunciated above, this issue is properly 
considered without regard to the prior final denials of 
service connection for residuals of a head injury.  

Turning to the claim of service connection now before the 
Board, it should be pointed out that a change in the law, 
effective in November 2000, requires that further evidentiary 
development be undertaken in the veteran's case.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday v. Principi, 14 Vet. App. 280 (2001).  
In order to ensure that the veteran in this case is afforded 
all the protections of the Veterans Claims Assistance Act of 
2000, as implemented by VA, a remand is required.  See 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).  

In the case at hand there is certain evidence that requires 
further evidentiary development to fulfill VA's duty to 
assist.  As noted by the RO in some of its prior 
adjudications, service department records received by VA in 
May 1994 show that the veteran was hospitalized in December 
1944 for what was thought to be a psychoneurosis.  An entry 
on an admission and disposition report dated one week after 
his admission shows that the veteran was transferred from the 
70th Station Hospital to the 3rd General Hospital with a 
diagnosis of "Psychosis."  Although more detailed records 
are not available, this entry on the admission and 
disposition log is not insignificant.  A psychosis is by 
definition a chronic disease.  See 38 C.F.R. § 3.309 (2001).  
Consequently, any diagnosis of a psychosis tends to support a 
finding that the veteran in fact had a chronic disability in 
service.  38 C.F.R. §§ 3.303(b), 3.309 (2001).  This is 
significant for the reason that, when a disease is shown to 
be chronic in service "so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes."  38 C.F.R. § 3.303(b).  The task now before VA, 
given the duty to assist as outlined in the Veterans Claims 
Assistance Act of 2000, is to determine whether the veteran 
now experiences any psychosis or current manifestations of 
any "chronic" disability noted in service.  To do this, 
additional medical evidence is required in the form of a 
diagnosis.

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully satisfied.  
Development should include, among other 
things, making reasonable efforts to 
obtain relevant records of treatment from 
any sources identified by the veteran.

2.  The veteran should also be scheduled 
for a VA evaluation by a psychiatrist.  
Psychological testing should be 
conducted.  The examiner should review 
the results of the testing, examine the 
claims file, and take a detailed history 
from the veteran.  Each psychiatric 
disability identified should be clearly 
diagnosed and the examiner should set 
forth the medical probabilities that the 
veteran has a disability attributable to 
any period of military service.  
Additionally, the examiner should state 
the medical probabilities that the 
veteran experiences any manifestations of 
the psychosis identified during his 
military service.  All opinions should be 
set forth in detail and explained in the 
context of the available record.

3.  Thereafter, the RO should undertake 
any additional development suggested by 
the evidence obtained, or lack thereof.  
If the benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


